Case 1:19-cv-00151-JPH-DLP Document 195 Filed 05/15/20 Page 1 of 2 PageID #: 1293




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  KEVIN REAVES,                                           )
                                                          )
                                 Plaintiff,               )
                                                          )
                            v.                            )        No. 1:19-cv-00151-JPH-DLP
                                                          )
  WEXFORD MEDICAL SERVICES, et al.                        )
                                                          )
                                 Defendants.              )

          ORDER DENYING MOTION TO SHOW GOOD CAUSE FOR PHYSICAL
                             EXAMINATION

          Plaintiff Kevin Reaves renews his motion for a physical examination by an outside

  provider. He contends that such an examination is necessary because the average person does not

  understand his health conditions, which include albinism and diabetes. Mr. Reaves’s motion is

  understood to be brought pursuant to Rule 35 of the Federal Rules of Civil Procedure. As the Court

  has explained, Rule 35(a) provides that the “court . . . may order a party whose mental or physical

  condition . . . is in controversy to submit to a physical or mental examination.” The Rule also requires,

  among other things, that the party’s physical condition be “in controversy” and that the order directing

  the examination be made only on a showing of “good cause” and after notice to all parties. Dkt. 86.

          Rule 35 is most typically used by the defendant to require a plaintiff to “submit” to an

  examination. Cf. Reyes v. Dart, 801 F.3d 879, 881 (7th Cir. 2015). The Rule is not an alternative

  means for a plaintiff to obtain an expert. Moreover, to the extent that Mr. Reaves contends that

  his conditions are difficult to understand, he had demonstrated his ability to identify his symptoms

  and describe them to the Court. He has therefore failed to show that an examination by an outside

  provider is necessary at this time. Accordingly, the motion to show good cause for physical

  examination, dkt. [171], is DENIED.


                                                     1
Case 1:19-cv-00151-JPH-DLP Document 195 Filed 05/15/20 Page 2 of 2 PageID #: 1294




  SO ORDERED.

  Date: 5/15/2020



  Distribution:

  KEVIN REAVES
  161700
  BRANCHVILLE - CF
  BRANCHVILLE CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  All Electronically Registered Counsel




                                           2
